Citation Nr: 1222781	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  10-19 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

The Appellant's daughter


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served in the United States Coast Guard - Merchant Marines from December 1942 to August 1945, and from August 1945 to March 1946.  The Veteran died in March 1972, and the Appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in March 2009, a statement of the case was issued in March 2010, and a substantive appeal was received in May 2010.  The Appellant is disabled and was unable to attend the May 2012 Board hearing; however, the Appellant's daughter testified on her behalf.  The transcript is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in March 1972, and the immediate cause of death was cardiac arrest, due to, or as a consequence of myocardial infarction due to, or as a consequence of diabetes mellitus insulin dependent.  

2.  Resolving reasonable doubt in the Appellant's favor, the Veteran had diabetes mellitus which manifested to a compensable degree within one year of discharge from active service.

3.  Diabetes mellitus contributed substantially and materially to the Veteran's principal cause of death.


CONCLUSION OF LAW

Diabetes mellitus contributed substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In light of the favorable decision as it relates to the finding that service connection is warranted for the cause of the Veteran's death, no further discussion of VCAA is necessary with regard to whether VA complied with the notice and assistance provisions.  


Criteria & Analysis

The Appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes here that for VA purposes, service in the Merchant Marines is not considered active duty under the statutes and regulations governing awards of service connection.  See 38 C.F.R. § 3.7.  There are only two exceptions to this rule:  where merchant seamen served on blockships in support of Operation Mulberry, and where merchant seaman served in oceangoing service during the period of armed conflict from December 7, 1941 to August 15, 1945.  38 C.F.R. § 3.7(x) (14)-(15).  The Veteran's DD Form 214 reflects that during his period of service from December 4, 1942 to August 15, 1945, he served as an ordinary seaman on the S.S. William T. Coleman vessel from December 4, 1942 to August 28, 1943; served as an ordinary seaman on the S.S. Frederic A. Eliers vessel from October 19, 1943 to September 11, 1944; served as an able seaman on the S.S. Bald Eagle vessel from November 8, 1944 to January 2, 1945; served as an able seaman on the S.S. Harvard Victory vessel from February 28, 1945 to June 25, 1945; and, began serving as an able seaman on the S.S. Wildwood vessel on August 3, 1945.  Thus, his first period of service from December 4, 1942 to August 15, 1945 qualifies as active duty service; however, his second period of service in the Merchant Marines from August 16, 1945 to March 14, 1946, in which he served as an able seaman on the S.S. Wildwood vessel, does not qualify as active duty service.

The Veteran died in March 1972 and the immediate cause of death was cardiac arrest, due to, or as a consequence of myocardial infarction due to, or as a consequence of diabetes mellitus insulin dependent.  

Service treatment records are not available for either period of the Veteran's service in the Merchant Marines.  An October 1944 'Report of Physical Examination' from the U.S. Public Health Service reflects that his eyesight, hearing, and physical condition was examined and he was found physically competent for rating as Able Seaman.  A 'Substitute Certificate of Discharge of Record of Entry' reflects that the Veteran was discharged from a hospital in Manila on March 14, 1946.  The record does not reflect the reason for the hospitalization.

The Appellant asserts that the Veteran went into a diabetic coma while in the Philippines in March 1946 and was transported home.  

There is no assertion from the Appellant that the Veteran's diabetes mellitus manifested during his qualifying active service from December 4, 1942 to August 15, 1945, but rather that diabetes mellitus manifested in or about March 1946 at the time of his hospitalization in Manila, and thus within the presumptive 1 year period.  See 38 C.F.R. §§ 3.307, 3.309.  

As detailed hereinabove, there are no service treatment records available from his March 1946 hospitalization, thus it is not known the basis for the hospitalization.  Likewise, there are no treatment records available generated subsequent to March 1946 during the Veteran's lifetime.  As the Appellant's claim was filed in April 2008, over 36 years after the Veteran died, any treatment records pertaining to the Veteran from the identified medical providers are no longer available.  Thus, there is no medical evidence to substantiate the claim other than reference to a March 1946 hospitalization and the Veteran's death certificate which does reflect that diabetes mellitus was a contributing factor in his death.  

With regard to the lay evidence, the Appellant asserted in her April 2008 claim that the Veteran was brought home in a diabetic coma and survived and was severely dependent on insulin for the duration of his life.  There have been further lay statements essentially making the same assertions, and the Appellant's daughter testified at a May 2012 hearing.  An August 2008 statement from a physician indicates that the Appellant has dementia and has been disabled since 2005.  She requires assistance and is not competent to handle finances or protect herself from the hazards of the environment.  Thus, during the entire course of the claim and appeal, the Appellant has had dementia and per her daughter is unable to articulate the basis for the claim.  It does not appear that the Appellant's daughter has any personal knowledge as to what occurred in service and in 1946, but rather she is stating her recollections of what she has been told as to the condition of the Veteran in 1946.  While the Appellant's daughter does not appear to have any first-hand knowledge, the Appellant's brother, H.R., has submitted a statement which reflects that he knew the Veteran, and he recalls that when the Veteran returned from the Philippines he was in a diabetic coma.  

As detailed, the evidence of record is not clear as to whether the Veteran sustained a diabetic coma in March 1946, which resulted in his discharge from the Merchant Marines.  However, it is clear that he was discharged from a Manila hospital in March 1946, and both the Appellant (through her daughter) and the Appellant's brother recall that he was discharged in a diabetic coma and suffered from diabetes until his death in 1972.  While the Appellant, the Appellant's daughter, and the Appellant's brother are not competent to diagnose a disability, they are competent to state recollections as to the condition of the Veteran at the time of his discharge from the Merchant Marines, and their observations and knowledge that he had diabetes mellitus thereafter.  Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  In light of the March 1946 hospitalization record, the assertions of the Appellant, the Appellant's daughter, and the Appellant's brother, and the Certificate of Death which reflects that diabetes mellitus was a contributing factor in the Veteran's death, the Board finds that the evidence is at least in equipoise that the Veteran had diabetes mellitus which manifested within a year of separation from active service in the Merchant Marines.  



	(CONTINUED ON NEXT PAGE)


Resolving all doubt in the Appellant's favor, the Board concludes that the Veteran's diabetes mellitus, type II, manifested within a year of separation from active service, and his diabetes mellitus contributed substantially and materially to his cause of death.  Thus, entitlement to service connection for the cause of the Veteran's death is established.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


